              Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 1 of 7

AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District
                                                         __________     of Colorado
                                                                     District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.     19-sw-5247-GPG
          509 W. Applewood Drive, Fruita, CO, more fully                 )
      described in Attachment A, attached hereto, to include all         )
        out-buildings, vehicles and persons on the property              )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         State and District of            Colorado
(identify the person or describe the property to be searched and give its location):

      509 W. Applewood Drive, Fruita, CO, more fully described in Attachment A, attached hereto, to include all out-buildings,
      vehicles and persons on the property.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B attached hereto and hereby incorporated by reference.




         YOU ARE COMMANDED to execute this warrant on or before                                (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Gordon P. Gallagher                   .
                                                                                               (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:                    BUQN                                   s/ Gordon P. Gallagher
                                                                                                       Judge’s signature

City and state:              Grand Junction, CO                                            Gordon P. Gallagher, Magistrate Judge
                                                                                                     Printed name and title
              Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 2 of 7

AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   19-sw-5247-GPG
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 3 of 7




                                   ATTACHMENT A

                 DESCRIPTION OF LOCATIONS TO BE SEARCHED



Location: 509 W. Applewood Drive, Fruita, Colorado
       This is the primary residence of Cory Thompson. It consists of a single-family,
two-story house with an attached garage. There is also a shed on the property within
the fenced in curtilage. The entire premise is to be searched to include the shed and
any vehicles located on site.




                                           24
Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 4 of 7




                                   ATTACHMENT B

             DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED



The following items that constitute evidence of the commission of, contraband, the fruits
of crime, or instrumentalities of violations of Title 18, United States Code, Sections
§ 1343 and Title 42, United States Code, Section § 408(a)(7)(B):

   1. Documents and records, physical or electronic, relating to business transactions,
      contracts, invoices, purchases and expenses conducted by, or on behalf of,
      DACK Energy Services, LLC or DACK Field Services, including the following:

          a. Employee files, new hire worksheets, payroll records.

          b. Employee expense reports, receipts submitted for reimbursement,
             corresponding approval documents, and reimbursement records.

          c. Documents and records, physical or electronic, relating to vehicles and
             equipment acquisition, conducted by, on behalf of, or in relation to DACK
             Energy Services or DACK Field Services, including the ordering,
             purchasing, acquisition, liquidation, sales, auctioning, or disposal of the
             same.

          d. Documents and records, physical or electronic, relating to contracts, bids,
             bid proposals, bid ratings, conducted by, on behalf of, or in relation to
             Enterprise Products, Berry Petroleum, West Texas Gas, ConocoPhillips,
             Linn Energy, Merit Energy, Enerflex Energy Systems, Unit Petroleum, and
             Energes, LLC.

          e. Correspondence in any form, physical or electronic, including letters,
             mailings, emails, texts, chats, and instant messages, relating to or
             associated with the items described above.

   2. Credit card information, bills and payment records belonging to or in use by Cory
      Thompson.

   3. Indicia related to occupancy, residency and or ownership of property, premises,
      or vehicles.

   4. Documents and records, and any related communications, indicating the
      acquisition of, concealment, transfer of ownership, or disposition of assets
      obtained with proceeds from violations of Title 18, United States Code, Sections


                                           25
Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 5 of 7




     § 1343 and Title 42, United States Code, Section § 408(a)(7)(B), including the
     following assets:

        a. Real Property located at 509 W. Applewood Dr, Fruita, Colorado 80521-
           3300;

        b. 2014 GMC 2500 Denali HD, VIN 1GT120C81EF133872;

        c. 2013 Hyundai Sonata, VIN 5NPEB4AC1DH731609;

        d. 2015 GMC Sierra, VIN 1GT120E8XFF666138;

        e. 2016 GMC Sierra, VIN 1GT12UE82GF134388;

        f. 2005 Caravelle 232 Interceptor boat, HULL VCN18140E505, and trailer;

        g. Two (2) 2001 Yamaha Gp800r, HULL YAMA2203A101 and
           YAMA1162B101.

  5. Identification documents, such as social security cards, driver’s licenses,
     photographs, applications for licenses, or other indicia representing the unlawful
     obtaining of identifications of persons.

  6. Computer(s), computer hardware, computer software, computer related
     documentation, computer passwords and data security devices, digital storage
     media, any physical object upon which computer data can be recorded, digital
     communications devices, cameras, videotapes, video recording devices, video
     recording players, and video display monitors, digital input and output devices
     such as electronic media and network equipment, modems, routers, connection
     and power cords, and external or connected devices used for accessing
     computer storage media that was used to commit or facilitate commissions of
     violations of Title 18, United States Code, Sections § 1343 and Title 42, United
     States Code, Section § 408(a)(7)(B).

  7. For any computer, computer hard drive, or other physical object upon which
     computer data can be recorded (hereinafter, COMPUTER) that is called for by
     this warrant, or that might contain items otherwise called for by this warrant:

        a. evidence of who used, owned, or controlled the COMPUTER at the time
           the items described in this warrant were created, edited, or deleted, such
           as logs, registry entries, configuration files, saved usernames and
           passwords, documents, calendars, browsing history, user profiles, e-mail,
           e-mail contacts, "chat" or instant messaging logs, photographs, and
           correspondence;


                                          26
Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 6 of 7




        b. evidence of software that may allow others to control the COMPUTER,
           such as viruses, Trojan horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed
           to detect malicious software;

        c. evidence of the lack of such malicious software;

        d. evidence of the attachment to the COMPUTER of other storage devices or
           similar containers for electronic evidence;

        e. evidence of counter-forensic programs (and associated data) that are
           designed to eliminate data from the COMPUTER;

        f. evidence of the times the COMPUTER was used;

        g. passwords, encryption keys, and other access devices that may be
           necessary to access the COMPUTER;

        h. documentation and manuals that may be necessary to access the
           COMPUTER or to conduct a forensic examination of the COMPUTER;

        i.   contextual information necessary to understand the evidence described in
             this attachment;

        j.   volatile data necessary to preserve evidence prior to powering-off and
             unplugging a running computer.

        k. any and all information, notes, software, documents, records, or
           correspondence, in any format and medium pertaining to violations of Title
           18, United States Code, Sections § 1343 and Title 42, United States
           Code, Section § 408(a)(7)(B)

        l.   items otherwise described in this attachment but contained on an
             electronic device of any sort.

  8. If evidence located on a COMPUTER appears to relate to criminal acts other
     than violations of Title 18, United States Code, Sections § 1343 and Title 42,
     United States Code, Section § 408(a)(7)(B) and that are not listed in this
     Attachment, those items will not be further examined unless and until a search
     warrant is applied for and issued for evidence of any such separate criminal act.




                                          27
Case 1:19-sw-05247-GPG Document 2 Filed 02/27/19 USDC Colorado Page 7 of 7




DEFINITIONS:

As used above, the terms "records" and "information" include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as hard disks or other
media that can store data); any handmade form (such as writing, drawing, painting); any
mechanical form (such as printing or typing); and any photographic form (such as
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or
photocopies).




                                           28
